             Case 5:20-cv-06116-LHK Document 20 Filed 10/26/20 Page 1 of 3



 1   Jared J. Braithwaite (CA State Bar No. 288642)
        jbraithwaite@mabr.com
 2
     M ASCHOFF B RENNAN
 3   100 Spectrum Center Drive, Suite 1200
     Irvine, California 92618
 4
     Telephone: (949) 202-1900
 5   Facsimile: (949) 453-1104
 6   Attorney for Defendant Topcon Positioning Systems, Inc.
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                        NORTHERN DISTRICT OF CALIFORNIA
12   Hydro Net LLC,
13                       Plaintiff;                  Case No. 5:20-cv-06116-LHK
14          v.                                  Second Joint Stipulated Motion to
15                                                Extend Time for Defendant to
     Topcon Positioning Systems, Inc.,          Respond to Plaintiff’s Complaint
16
                         Defendant.
17
18       The parties stipulate and jointly move to extend the time for Defendant Topcon
19   Positioning Systems, Inc. to answer or otherwise respond to Plaintiff Hydro Net LLC’s
20   Amended Complaint for an additional 30 days, through and including
21   November 25, 2020.
22                                         RECITALS
23       1. On August 31, 2020, Plaintiff filed a Complaint in this court against the
24          Defendant.
25       2. The Complaint was served on Defendant on September 4, 2020.
26       3. Plaintiff filed an Amended Complaint on September 21, 2020.
27       4. The parties previously agreed and jointly moved to extend Defendant’s time to
28          file a response to the Amended Complaint until October 26, 2020.

                                                 1
             Case 5:20-cv-06116-LHK Document 20 Filed 10/26/20 Page 2 of 3



 1       5. New counsel for Defendant filed a notice of appearance on October 20, 2020, and
 2           former counsel intends to withdraw as counsel.
 3       6. The parties agree that a 30-day extension for Defendant to respond to the
 4           Amended Complaint is appropriate to allow Defendant’s new counsel to review
 5           the allegations of the Amended Complaint and to respond to it.
 6       7. No party will be prejudiced by this brief extension nor will the extension impact
 7           the Court’s case management conference set for January 6, 2021.
 8                                  STIPULATED MOTION
 9       Based on the foregoing, the parties jointly move to extend the time for Defendant
10   Topcon Positioning Systems, Inc. to answer or otherwise respond to Plaintiff Hydro Net
11   LLC’s Amended Complaint for an additional 30 days, through and including
12   November 25, 2020.
13
14   Dated: October 23, 2020                     Respectfully submitted,
15       M ASCHOFF B RENNAN                           I NSIGHT PLC
16
     By: /s/ Jared J. Braithwaite                By: /s/ Steven W. Ritcheson
17        Jared J. Braithwaite                        Steven W. Ritcheson
18
         Attorney for Defendant                       Attorney for Plaintiff
19
                                                 (signed with permission by filing attorney)
20
21
22
23
24
25
26
27
28

                                                 2
             Case 5:20-cv-06116-LHK Document 20 Filed 10/26/20 Page 3 of 3



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                       NORTHERN DISTRICT OF CALIFORNIA
 8   Hydro Net LLC,
 9                                                   Case No. 5:20-cv-06116-LHK
                        Plaintiff;
10                                                 [Proposed] Order Granting
            v.                                  Second Joint Stipulated Motion to
11                                                Extend Time for Defendant to
     Topcon Positioning Systems, Inc.,
12                                              Respond to Plaintiff’s Complaint
                        Defendant.
13
14
         Pursuant to the parties’ stipulation and motion to extend the time for Defendant
15
     Topcon Positioning Systems, Inc. to answer or otherwise respond to Plaintiff’s Amended
16
     Complaint, IT IS HEREBY ORDERED that Topcon Positioning Systems, Inc.’s
17
     deadline to answer or otherwise respond to Plaintiff Hydro Net LLC’s Amended
18
     Complaint is extended by 30 days, through and including November 25, 2020.
19
20           October 26
     Dated: _______________, 2020           By: ______________________________
21                                              Honorable Judge Lucy H. Koh
                                                United States District Judge
22
23
24
25
26
27
28

                                                 1
